UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7268



MICHAEL B. LESANE,

                                             Petitioner - Appellant,

          versus


COLIE    RUSHTON,  Warden         of   McCormick
Correctional Institution;       CHARLES CONDON,
Attorney General of the         State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Dennis W. Shedd, District Judge.
(CA-02-146)


Submitted:   December 9, 2002            Decided:   December 24, 2002


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael B. Lesane, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael B. Lesane seeks to appeal the district court’s order

adopting the magistrate judge’s report and dismissing for failure

to exhaust state remedies his petition filed under 28 U.S.C. § 2254

(2000). An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”   Rose v. Lee, 252 F.

3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 122 S.Ct. 318 (2001).   We have reviewed

the record and conclude for the reasons stated by the district

court that Lesane has not made the requisite showing. See Lesane v.

Rushton, No. CA-02-146 (D.S.C. Aug. 5, 2002). Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED


                                2